EXHIBIT 10.2 EXECUTION VERSION DATED 25 MARCH 2008 FORD MOTOR COMPANY TML HOLDINGS LIMITED AND TATA MOTORS LIMITED AGREEMENT for the sale and purchase of Jaguar and Land Rover EXECUTION VERSION CONTENTS 1. DEFINITIONS AND INTERPRETATION 1 2. SALE AND PURCHASE 28 3. CONSIDERATION 28 4. CONDITIONS TO COMPLETION 29 5. PERIOD BETWEEN EXCHANGE AND COMPLETION 32 6. COMPLETION 40 7. NSC REORGANISATION AND NSC STRUCTURE 43 8. DELAYED NSCS 43 9. PAYMENT OF IP CONSIDERATION, HALEWOOD PLANT CONSIDERATION AND REPAYMENT OF INTRA-GROUP BALANCES 51 10. POST-COMPLETION ADJUSTMENTS 52 11. WARRANTIES AND INDEMNITIES 53 12. BUYER AND GUARANTOR WARRANTIES AND INDEMNITY 55 13. CONTRACTS AND THIRD PARTY CONSENTS 56 14. ASSUMED LIABILITIES 60 15. ASSURANCES 62 16. EMPLOYMENT AND SECONDMENTS 62 17. NON-SOLICITATION UNDERTAKINGS 70 18. PENSIONS 71 19. INSURANCE 72 20. WRONG-POCKET PROVISIONS 74 21. RECORDS AND ASSISTANCE 75 22. GUARANTEE 76 23. MISCELLANEOUS PROVISIONS 78 24. GOVERNING LAW AND DISPUTES 92 SCHEDULE 1 SALE COMPANIES, SALE SHARES AND JLR SUBSIDIARIES PART 1 – SALE COMPANIES AND SALE SHARES PART 2 - JLR SUBSIDIARIES i EXECUTION VERSION SCHEDULE 2 COMPLETION BUSINESS ASSETS SCHEDULE 3 EXCLUDED ASSETS, EXCLUDED LIABILITIES AND EXCLUDED CONTRACTS SCHEDULE 4 SELLER WARRANTIES SCHEDULE 5 LIMITATIONS ON LIABILITY SCHEDULE 6 COMPLETION OBLIGATIONS SCHEDULE 7 RESTRICTED ACTIVITIES SCHEDULE 8 PART 1 – PRE-COMPLETION REORGANISATION PART 2 – NSC REORGANISATION Section 1 – Transfer of Embedded NSC to NSC Newco PART 2 – NSC REORGANISATION Section 2 - Transfer of Embedded NSC to Target Company (as existing/represented in the relevant jurisdiction/administrative region) PART 2 – NSC REORGANISATION Section 3 - Transfer of Embedded NSC to NSC Newco or Third Party Importer PART 3 – NSC LONG STOP DATE EMPLOYMENT ARRANGEMENTS PART 4 – WHEELS COMMON INVESTMENT FUND SCHEDULE 9 US DEALER ARRANGEMENTS SCHEDULE 10 THE PROPERTIES PART 1 - CERTIFICATED PROPERTIES PART 2 - UNCERTIFICATED PROPERTIES PART 3 – NSC PROPERTIES PART 4 – SEPARATION ACTION PROVISIONS PART 5 – SEPARATION ACTIONS MAHWAH PROPERTY AND ONTARIO PROPERTY SUB-PART A TO PART 5 OF SCHEDULE 10 SEPARATION ACTIONS FOR MAHWAH PROPERTY Exhibit A Legal Description Exhibit B Permitted Exceptions SUB-PART B TO PART 5 OF SCHEDULE 10 SEPARATION ACTIONS FOR ONTARIO PROPERTY SCHEDULE 11 PENSIONS PART 1 - UNITED KINGDOM PART 2 - OTHER JURISDICTIONS PART 3 - HALEWOOD PENSIONS INDEMNITY ii EXECUTION VERSION APPENDIX 1 TO SCHEDULE 11 APPENDIX 2 TO SCHEDULE 11 SCHEDULE 12 COMPLETION STATEMENT PART 1 -PREPARATION OF STATEMENT PART 2 – COMPLETION STATEMENT PART 3 – COMPLETION PAYMENT CERTIFICATE PART 4 – SPECIFIC ACCOUNTING POLICIES SCHEDULE 13 SURVIVING CONTRACTS SCHEDULE 14 PART 1 – SELLER’S KNOWLEDGE PART 2 – BUYER’S KNOWLEDGE SCHEDULE 15 TRANSACTION DOCUMENTS PART 1 - ACQUISITION DOCUMENTS PART 2 – SEPARATION AGREEMENTS SCHEDULE 16 ENVIRONMENTAL REPORTS SCHEDULE 17 TRANSFER OF THE HALEWOOD PROPERTIES SCHEDULE 18 MERGER FILINGS PART A - JURISDICTIONS PART B - JURISDICTIONS PART C - JURISDICTIONS SCHEDULE 19 LIST OF NSCS BY COUNTRY AND TRANSFEREE OF SHARES/ EMBEDDED NSC ASSETS SCHEDULE 20 COMMON TOOLING – PERMITTED TRANSFERS PART 1 -NON-COMMON TOOLING TO BE TRANSFERRED FROM FORD TO JLR BETWEEN EXCHANGE AND COMPLETION PART 2 – NON-COMMON TOOLING TO BE TRANSFERRED FROM JLR TO FORD BETWEEN EXCHANGE AND COMPLETION PART 3 – COMMON TOOLING TO BE TRANSFERRED FROM JLR TO FORD BETWEEN EXCHANGE AND COMPLETION SCHEDULE 21 LIST OF AGREED FORM TRANSACTION DOCUMENTS iii EXECUTION VERSION SCHEDULE 22 CATEGORIES OF THIRD PARTY IP SCHEDULE 23 INFORMATION BARRIERS PROTOCOL SCHEDULE 24 CLEARANCE STATEMENTS AND ASSOCIATED DOCUMENTATION PART 1 - JPP PART 2 - JEPP PART 3 - LRPS iv EXECUTION VERSION THIS SALE AND PURCHASE AGREEMENT is made on 25 March 2008 BETWEEN: (1) FORD MOTOR COMPANY, a Delaware corporation whose principal executive office is at One American Road, Dearborn, Michigan 48121-1899, USA (the Seller); (2) TML HOLDINGS LIMITED a company incorporated under the laws of England and Wales under registered number 6477691, whose registered office is at 18 Grosvenor Place, London SW1X 7HS, England (the Buyer); and (3) TATA MOTORS LIMITED a company incorporated under the laws of The Republic of India under registered number 11-4520, whose registered office is at Bombay House, 24 Homi Mody Street, Fort Mumbai 400 000, India (the Guarantor). WHEREAS: (A) The Seller or its subsidiaries are the owners of the Sale Shares and the JLR Assets; (B) The Seller has agreed to sell, or procure the sale of, and the Buyer has agreed to purchase, the Sale Shares and the JLR Assets for the consideration, and on the terms and subject to the conditions, set out in this Sale and Purchase Agreement; (C) To facilitate the transactions contemplated by this Sale and Purchase Agreement, Land Rover UK has agreed to issue, and the Buyer has agreed to subscribe for, or procure the subscription by a member of the Buyer’s Group of, the Tata Subscription Shares. IT IS AGREED as follows: 1. DEFINITIONS AND INTERPRETATION 1.1 Definitions In this Sale and Purchase Agreement: Accounts means the audited financial statements of each of the Target Companies other than Jaguar Land Rover Austria, as at, and for the financial period ended on, the Accounts Date; Accounts Date means 31 December 2006; Affiliate means a person that at the relevant time directly, or indirectly through one or more person, controls, is controlled by, or is under common control with, the person specified, where control means the possession, directly or indirectly, of the power to direct or cause the direction of the management policies of a person, through the ownership of voting securities, by contract, as trustee, executor or otherwise, it being understood that, for the purposes of this Sale and Purchase Agreement, neither Mazda Motor Corporation nor any of its affiliates (other than any member of the Seller Group) shall be deemed to be an Affiliate of the Seller Group; 1 EXECUTION VERSION Agreed Form means, in relation to a document, that its form and contents have been agreed by the Seller and the Buyer as evidenced by the cover page having been initialled on the date of this Sale and Purchase Agreement by the Seller and by the Buyer for the purposes of identification, and the name of each such document being set forth in Schedule 21; Annual Incentive Compensation Plan means the Ford Motor Company Annual Incentive Compensation Plan (Amended and Restated as of 1 January 2000) under which participants may be rewarded based on the achievement of established performance objectives; Associated Person and Connected Person shall have the meaning attributed to them by the Pensions Act 2004 and Associated and Connected shall be construed accordingly; Assumed Liabilities means all Liabilities of the Seller Group to the extent that they relate to Jaguar and/or Land Rover and/or the JLR Assets, and have not been fully satisfied or discharged at Completion, in each case other than the Excluded Liabilities; Assurances means all guarantees, indemnities, warranties, representations, covenants, undertakings or commitments of any nature whatsoever: (a) given to a third party by a Target Company in respect of a Liability of a member of the Seller Group; and/or (as the context may require); (b) given to a third party by a member of the Seller Group in respect of a Liability of a Target Company or an Assumed Liability; ATCSA means Part 12 of the UK
